


COURT OF APPEAL FOR ONTARIO

CITATION:
Ashfield-Colborne-Wawanosh
    (Township) v. Central Huron (Municipality), 2012 ONCA 111

DATE: 20120221

DOCKET: C54755

Weiler, Sharpe and Blair JJ.A.

BETWEEN

Township of AshfieldColborne-Wawanosh, The
    Municipality of Bluewater, The Corporation of The Town of Goderich, The
    Corporation of The Township of Howick and The Municipality of Morris-Turnberry

Applicants (Respondents)

and

The Municipality of Central
    Huron
, The Corporation of The County of Huron,
The
    Municipality of Huron East
,
The Township of North
    Huron
and
The Municipality of South Huron

Respondents (
Appellants
)

Alan R. Patton and Analee J. M. Fernandez, for the
    appellants

Christopher J. Williams and Jody E. Johnson, for the
    respondents

Heard: January 31, 2012

On appeal from the judgment of Justice K.A. Gorman of the
    Superior Court of Justice, dated November 18, 2011, with reasons reported at
    2011 ONSC 6849.

Sharpe J.A.:

[1]

This appeal concerns the interpretation of By-law 28 of 1999 (By-law
    28), enacted by the respondent corporation of the County of Huron (Huron) to
    determine the representation of lower tier municipalities on the County
    Council.

FACTS

[2]

Huron is comprised of nine townships, all of which were joined as
    parties in this application. Four now challenge the application judges
    interpretation of By-law 28.

[3]

By-law 28 was enacted pursuant to the
Municipal Act
, R.S.O.
    1990, c. M.45, s. 26. That section, since amended, provides that a county
    council could by by-law, change the composition and number of votes given to
    any member and establishes conditions for the enactment of such a by-law.
    By-law 28 provides as follows:

WHEREAS
representation on the council of a county is determined under authority of the
Municipal
    Act
, R.S.O. 1990;

WHEREAS
under the authority of the
Municipal Act
, R.S.O. 1990; Chapter 45,
    Section 26, the council of a county may, by by-law, change the composition and
    size of the council and the number of votes given to any member; and

WHEREAS
the County and its constituent municipalities are approving restructuring plans
    for most of its municipalities with a proposed restructuring date of January 1,
    2001.

THEREFORE
under the authority of the
Municipal Act
, R.S.O. 1990;
    the County of Huron enacts as follows:

1.  The Council
    of the County of Huron shall be composed of:

(a) the head of
    each local council who shall have one vote.

(b) once the local
    municipality achieves 4,001 electors, the deputy head of each local council who
    shall have one vote.

I    1. Each local
    municipality shall be entitled to (a) further representative(s) from the local
    council on the basis of increments of 4,000 electors.

2. each additional
    representative shall have one vote.

2.  By-law No.
    17, 1994 and any amendments thereto are hereby repealed.

3.  This by-law
    shall come into force December 1, 2000 subject to the following conditions
    being fulfilled by December 31, 1999:

(a) a majority of
    all votes on county council are cast in its favour.

(b) a majority of
    the councils of all the municipalities that form part of the county for
    municipal purposes have passed resolutions consenting to the by-law; and

I    the total
    number of electors in the local municipalities that have passed resolutions
    referred to in clause (b) form a majority of all the electors in the county.

[4]

Following the 2000 municipal elections, by application of the formula in
    By-law 28, the number of County Council members was determined to be 18. The
    composition of County Council did not change following the 2003 election. At
    the 2006 election, however, two additional townships were found to have more
    than 8000 electors. Accordingly, each gained one representative on County
    Council, increasing the total number of representatives to 20. At the 2010
    elections, it was determined that the number of electors for four townships,
    Central Huron, Huron East, South Huron, and North Huron, had fallen below the
    threshold for an additional member. Councils initial determination was that
    By-law 28 did not contemplate reducing the number of representatives.
    Therefore, despite the decline in the number of electors, the four townships could
    retain the additional number of representatives they had previously gained. A
    Striking By-law was then passed, appointing 20 members of Council to various
    boards and committees.

THE APPLICATION

[5]

Eight months into the Council members term of office, Huron, together
    with the five townships not faced with the prospect of reduction in
    representation because of decline in the number of electors, brought this
    application for a declaration:

1.    confirming
    the validity of By-law 28;

2.    stating that
    the Striking By-law is invalid; and

3.    confirming
    that the composition of County Council should be reduced from 20 to 16 members.

[6]

The respondents opposed the application on the grounds that By-law 28
    was not properly enacted and that it was not intended to operate in
    perpetuity. The application judge rejected those submissions, found that that
    By-law 28 was properly enacted and that it continues in force until repealed.
    She therefore granted the declarations sought.

ISSUES

[7]

Before this court, the appellants raise two issues:

1)

Does By-law 28(1)I provide
    for the reduction in the number of representatives on County Council where the number
    of electors in a lower tier municipality decreases?

2)

Did the application
    judge err by nullifying the Striking by-law and removing representatives
    mid-term?

ANALYSIS

2.

Does
    By-law 28
(1)I

provide for the reduction in the number of
    representatives on County Council where the number of electors in a lower tier
    municipality decreases?

[8]

The appellants submit that there is nothing in By-law 28(1)I that
    explicitly provides for the reduction in the number of representatives on
    County Council. Therefore, once a municipality has acquired an additional
    representative, that municipalitys representation cannot be decreased due to a
    decrease in the number of electors below the level required to justify
    additional representation.

[9]

The respondents submit that we should not consider this argument as it
    was not clearly advanced before the application judge.

[10]

I have
    decided that taking all circumstances into account, including the state of the
    record before us and the desirability of finality and avoiding of further
    expense, this is a case where we should decide the issue.

[11]

By-law 28
    provides that every lower tier municipality is guaranteed at least one
    representative on the County Council as a floor, and additional representatives
    where the number of electors reaches the specified incremental level.

[12]

The issue
    posed on this appeal arises only where, following an earlier election, a
    representative of a lower tier municipally has been added to County Council on
    the basis of an increment of 4,000 electors, pursuant to By-law 28(1)I. The
    appellants argue that once a township has gained an added representative, that
    representation cannot be decreased, even where the townships population
    declines below the threshold of an additional 4,000 electors.

[13]

I am
    unable to accept that submission. In my view, By-law 28(1)I must mean that when
    the number of electors drops below that required increment of 4,000, the added
    representation is no longer justified and must therefore be reduced. In other
    words, any additional representation on Council is contingent on the township
    having, at the time of the election, the number of electors specified. While it
    is the case that the language of By-law 28(1)I only speaks of further
    representatives and additional representatives, it is implicit that there
    can only be further or additional representatives where the number of electors
    justifies that added representation.

[14]

As the
    application judge held, By-law 28 applies to all elections that follow its
    enactment. Following each election, there is a tally of electors in each
    township, and the formula is applied to determine the extent to which each
    township is entitled to additional representation, if any. I see nothing in the
    language of By-law 28(1)I that requires that the starting point for determining
    representation on Council is the representation following the last election.
    Simply put, I read By-law 28(1)I as prescribing a formula to be applied afresh
    after each election which therefore allows for both the addition, and the reduction,
    of representation.

[15]

The
    appellants point out that under the
Municipal Act
, s. 219(3), by-laws
    changing the composition of council do not come into effect until following a
    subsequent election. This provision was enacted after the passage of By-law 28
    and has no application to the facts of this case. The change to the composition
    of council at issue on this appeal results from the proper interpretation of
    the applicable by-law that had been enacted years earlier and is not from the
    retrospective application of a new by-law.

2. Did the application judge err by
    nullifying the Striking by-law and removing representatives mid-term?

[16]

The
    appellants submit that even if, on a proper interpretation, By-law 28(1)I provides
    for decreasing the number of representatives, the County is topped from
    decreasing their level of representation on the ground that the additional
    Council members were sworn in following the 2010 election, before any steps
    were taken to reduce the representation.

[17]

I recognize that the power to quash a by-law is
discretionary: see
London (City)
    v. RSJ Holdings Inc
.
,
2007 SCC 29
,
[2007] 2 S.C.R. 588, at para. 39:

The power to quash a by-law for illegality contained in s.
    273(1) of the
Municipal Act
, 2001 is discretionary.  Of course,
    in exercising its discretion, the court cannot act in an arbitrary
    manner. The discretion must be exercised judicially and in accordance with
    established principles of law.  Hence, when there is a total absence of
    jurisdiction, a court acting judicially will quash the by-law.  In other
    cases, a number of factors may inform the courts exercise of discretion
    including, the nature of the by-law in question, the seriousness of the
    illegality committed, its consequences, delay, and mootness.

[18]

However, I
    see nothing in this record that would justify this court allowing Council
    members who have no legal entitlement to sit on the Council to continue in that
    capacity simply because the County did not act immediately to reduce the representation
    in accordance with the By-laws population formula. The number of
    representatives to which the Townships are entitled is a matter that must be
    determined in accordance with the proper legal interpretation of By-law 28. If
    it was wrong to allow the additional Council members to take a place, the fact
    that they assumed office cannot make that wrong right.

[19]

I disagree
    with the suggestion that we should decline to uphold the order that effectively
    removed them from office on the ground that it was unfair to remove them.
    There is nothing unfair in removing someone from office if that individual has
    no legal right to hold that office. The members of Council who lost their
    places as a result of the judgment under appeal may well be disappointed.
    However, I am not persuaded that the Councils change of position from that
    reflected in the Striking by-law has produced a situation that would justify
    departing from the basic principle of representation by population.

DISPOSITION

[20]

Accordingly,
    I would dismiss the appeal with costs to the respondents fixed in the amount
    agreed to by the parties, namely, $5,000 inclusive of disbursements and HST.

Robert J. Sharpe J.A.

I agree K.M. Weiler
    J.A.

I agree R.A. Blair
    J.A.

Released: February 21, 2012


